Citation Nr: 1827554	
Decision Date: 05/03/18    Archive Date: 05/14/18

DOCKET NO.  11-06 725	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for residuals of a traumatic brain injury (TBI).

2.  Entitlement to an effective date prior to January 10, 2017 for the award of a 100 percent rating for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Allen Gumpenberger, Agent


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from September 1963 to July 1967.  This matter is before the Board on appeal from a January 2015 rating decision by the Hartford, Connecticut Department of Veterans Affairs (VA) Regional Office (RO).  In December 2016, the matter was remanded for a hearing before a Decision Review Officer (DRO) (as was requested).  In January 2017, the Veteran withdrew the hearing request.

[The December 2016 Board decision also denied a rating in excess of 30 percent for Parkinson's disease, resolving that matter.]

The issue seeking an effective date prior to January 10, 2017 for the award of a 100 percent rating for PTSD is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action is required.


FINDING OF FACT

The Veteran is not shown to have a disability that is a residual of a TBI.


CONCLUSION OF LAW

Service connection for residuals of a TBI is not warranted.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. § 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  VA's duty to notify was satisfied by a letter dated in October 2014.  See 38 U.S.C. §§ 5102, 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

The Veteran's service treatment records (STRs) and private, Social Security Administration and VA medical records have been secured.  He was not afforded a VA examination to confirm the existence, and ascertain the etiology of residuals of a TBI.  As there is no evidence that he has any such residuals that may be etiologically related to his service, even the low threshold standard for determining when an examination to secure a medical opinion is necessary is not met (see McLendon v. Nicholson, 20 Vet. App. 79 (2006)), and an examination to secure a medical opinion in this matter is not necessary.  He has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the U.S. Court of Appeals for Veterans Claims held that 38 C.F.R. 3.103(c)(2) requires that a RO official or VLJ who conducts a hearing fulfill two duties:  (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  During the July 2015 hearing, the DRO identified the issue on appeal.  The Veteran's testimony was focused on the elements necessary to substantiate the claim and reflects that he is aware of the elements necessary to substantiate his claim.  His testimony in response to questions posed reflected his awareness of what must still be shown.  A deficiency in the conduct of the hearing is not alleged.  

Factual Background, Legal criteria and Analysis

The Board has reviewed all of the evidence in the Veteran's record.  Although the Board is required to provide reasons and bases supporting its decision, there is no need to discuss each item of evidence in the record.  Hence, the Board will summarize the pertinent evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence of record shows, or does not show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).
The Veteran's STRs show that on July 1967 service separation examination his head and neurological system were normal on clinical evaluation.  

VA outpatient treatment records show that in February 2011 the Veteran denied a history of head trauma.  In October 2014 it was noted that a screening suggested that he might have had a head injury as he had reported an alteration of consciousness following a traumatic event.  He stated that prior to his deployment to Vietnam, he was involved in a motor vehicle accident in which he lost consciousness.  He also reported multiple exposures to bomb blasts in Vietnam, including one when he reportedly blacked out for a brief period of time.  He stated that for the last five years, he had blacked out briefly on many occasions.  The examiner opined that the Veteran's clinical symptoms were most consistent with behavioral health conditions.

In July 2015 a service buddy wrote that he had served with the Veteran and that in September or October 1967, the compound where they were stationed was hit by mortar fire, and that he saw the Veteran lying on the ground. 

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C. §§ 1110, 1131, 38 C.F.R. § 3.303(a).  To substantiate a claim of service connection there must be evidence of: (1) a current disability (for which service connection is sought); (2) incurrence or aggravation of a disease or injury in service; and (3) a nexus between the claimed disability and the disease or injury in service.  See Shedden v, Principi, 381 F.3d 1153, 1166-1167 (Fed. Cir. 2004).

The Veteran's STRs are silent for complaints or findings pertaining to a head injury or loss of consciousness.  No pertinent abnormalities were noted on the July 1967 service separation examination.  Notably, he denied any history of head injury in February 2011.  This is inconsistent with his subsequent statement made in October 2014 when he mentioned at least two head injuries, including one that occurred prior to his service in Vietnam.  While he is competent to report a head injury in service, the Board finds his accounts of such injuries in service resulting in loss of consciousness to not be credible.  They are inconsistent with, and outweighed in probative value by, more contemporaneous clinically record data, such as September 2011 treatment records (when he denied a history of head trauma).  He did not report a head injury on service separation examination (when no pertinent abnormalities or history were noted).  Logically, a significant injury resulting in loss of consciousness would have been noted on separation (and in postservice medical histories).  Here, there is no mention of such an injury in service until the Veteran became involved in the compensation-seeking process.  Furthermore, an October 2014 VA examiner found that the Veteran's reported symptoms were not consistent with a head injury.  The Board also observes that the "buddy statement" indicating that the provider came upon the Veteran lying on the ground does not actually corroborate that the Veteran sustained head trauma at the time.  

Service connection is limited to those cases where disease or injury in service has resulted in a current (shown during the pendency of the claim; see McClain v. Nicholson; 21 Vet. App. 319 (2007 chronic disability).  In the absence of proof of the disability for which service connection is sought, there is no valid claim of service connection.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992).  The record does not show that during the pendency of the instant claim the Veteran has received a diagnosis of a disability found to be a residual of a TBI in service; accordingly, he has not met the threshold requirement for substantiating claim of service connection for a disability that is a residual of a head injury in service.  As there is no credible evidence of a head injury in service, and no competent evidence that the Veteran has any current symptoms, pathology, or impairment that may be considered a residual of such injury, he has not presented a valid claim of service connection for such disability, and the appeal in the matter must be denied.


ORDER

Service connection for residuals of a TBI is denied.




REMAND

A May 2017 rating decision assigned the Veteran a 100 percent rating for PTSD, effective January 10, 2017.  He submitted a notice of disagreement (NOD) with the effective date assigned.  A statement of the case (SOC) was not provided in response.  When a SOC is not issued following a timely filing of a NOD, the Board is required to remand the case for such action.  Manlincon v. West, 12 Vet. App. 238 (1999).  [Thereafter, the claim will be before the Board only if the Veteran perfects an appeal by timely filing a substantive appeal.]

Accordingly, the case is REMANDED for the following action:

The AOJ should issue an SOC addressing the matter of the effective date for the award of a 100 percent rating for PTSD.  The Veteran should be reminded that this matter will be fully before the Board only if he timely perfects an appeal by filing a substantive appeal.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


______________________________________________
GEORGE R. SENYK 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


